     Case 5:18-cv-01075-GW-KS Document 32 Filed 03/23/21 Page 1 of 1 Page ID #:343




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
      MICHAEL ANTHONY HANFORD, ) NO. EDCV 18-1075-GW (KS)
11                                      )
                      Petitioner,
12            v.                        )
                                        ) ORDER ACCEPTING FINDINGS AND
13                                      ) RECOMMENDATIONS OF UNITED
      M.E. SPEARMAN,                    ) STATES MAGISTRATE JUDGE
14
                      Respondent.       )
15
      _________________________________ )
16
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19    Corpus (“Petition”), the Motion to Dismiss (“the Motion”), all of the records herein, and the
20    Report and Recommendation of United States Magistrate Judge (“Report”). The time for filing
21    Objections to the Report has passed, and no Objections have been filed with the Court. Having
22    completed its review, the Court accepts the findings and recommendations set forth in the
23    Report. Accordingly, IT IS ORDERED that: (1) the Petition is DENIED; and (2) Judgment
24    shall be entered dismissing this action with prejudice.
25
26    DATED: March 23, 2021                                     ________________________________
27                                                                      GEORGE H. WU
                                                                UNITED STATES DISTRICT JUDGE
28
